                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Douglas A. Kelley, in his capacity as the        Case No. 18-CV-868 (SRN/TNL)
PCI Liquidating Trustee for the PCI
Liquidating Trust,

                     Plaintiff,               ORDER ON PLAINTIFF’S MOTION
                                               TO COMPEL PRODUCTION OF
vs.                                              DISCOVERY RESPONSES
Gus Boosalis,

                     Defendant.


J. Jackson, John Marti, Andrew Brantingham, and Payton George, Dorsey & Whitney LLP,
50 South Sixth Street, Suite 1500, Minneapolis, MN 55402, for Plaintiff.

Mark K. Thompson, Mkt Law, PLC, 4927 34th Avenue South, 100 Nokomis Professional
Building, Minneapolis, MN 55417; Mark A. Schwab and Daniel J. Frisk, Schwab
Thompson & Frisk, 820 34th Avenue East, Suite 200, West Fargo, ND 58078; Don R.
Grande, Grande Frisk & Carter, 2700 12th Avenue South, Suite A, Fargo, ND 58103, for
Defendant.


      This matter came before the Court on Plaintiff’s Motion to Compel Document

Production (Doc. No. 201). Based upon the Motion, supporting papers, and the files and

proceedings herein, Plaintiff’s Motion to Compel Document Production is GRANTED.

      IT IS HEREBY ORDERED THAT:

      1.     Defendant shall immediately produce all outstanding documents in

Defendant’s possession, custody, or control responsive to Plaintiff’s discovery requests,

including, but not limited to, those documents specifically identified in the Memorandum
of Law in Support of Plaintiff’s Motion to Compel Document Production and supporting

papers. (See Pl. Mem. in Supp. of Mot. to Compel [Doc. Nos. 203 & 204-1].)

       2.     Defendant shall immediately produce all documents related to his divorce

from Karie Boosalis that refer to, relate to, identify, or describe the assets, financial

condition, or property of Defendant or Ms. Boosalis (whether alleged to be community,

joint, or separate property), or the disposition of any such assets or property.

       3.     Without limiting the generality of paragraph 1 above, Defendant shall

immediately produce all documents referring to, relating to, identifying, or describing the

finances or ownership of the entities listed below (including tax returns), and all other

documents related to such entities responsive to the Trustee’s discovery requests:

              a. Wholesale Fashion Shoes, LLC

              b. Green Cross Nevada, LLC

              c. Arizona Wholesale Fashion Shoes

              d. Shasta Renewable Resources, Inc.

              e. Boosalis Options, LP

              f. Western Capital Partners

              g. Granite Park Management LLC

              h. Transportation Agency Grid, LP

              i. Annabelle Tioga LLC

              j. First Centaur Management, LLC

              k. Southern Plains Resources

              l. Boosalis 5043 LLC



                                              2
       4.     Defendant’s obligation to produce documents extends to those documents

Defendant has a legal right and/or practical ability to obtain from third parties, regardless

of whether such documents are in Defendant’s immediate personal possession. Defendant

must make appropriate requests and other efforts to obtain and produce responsive

documents from third-party sources. Without limiting the generality of the foregoing,

Defendant shall immediately produce all responsive documents obtainable from:

              a.     His accountant, Donald Mankin, CPA, and any other
                     accountant or professional who may possess responsive
                     documents. Without limitation, this production shall include
                     the tax returns specifically identified in Exhibit 13 of the
                     Declaration of Andrew Brantingham (See Doc. No. 204-1).

              b.     Boosalis Family LLLP.

              c.     All banks in which Defendant maintains an account or has
                     maintained an account since September 2010.

              d.     All brokerage accounts held or maintained by Defendant since
                     September 2010.

       5.     To the extent documents identified by Plaintiff are not available, Defendant

shall provide a written certification detailing the steps he undertook to search for and obtain

the documents.

       6.     To ensure Plaintiff’s ability to confirm complete document production and

obtain testimony on all responsive documents, Plaintiff may depose Defendant in two

separate sessions of up to seven hours each.

       7.     In a prior motion to compel hearing, the Court denied Plaintiff’s request for

reasonable attorneys’ fees and costs, granted its motion to compel, and noted that it has

long been the Court’s practice “to grant motions for fees and costs . . . when there is a




                                               3
violation of a court order.” (See Transcript of Mot. Hearing on April 18, 2019 [Doc. No.

173] at 36.) The Court further stated that if “the defense fail[ed] to make full production”

as requested in Plaintiff’s interrogatories and requests for production, “the Trustee may re-

file its motion” for fees and costs. (Id.) Defendant has failed to comply with the Court’s

April 18, 2019 order—which required full production and responses by May 15, 2019—

which necessitated Plaintiff’s current motion to compel. (Id.) Accordingly, the Court

holds that Plaintiff is entitled to, and is hereby awarded, his reasonable attorneys’ fees and

costs incurred in making this Motion to Compel Document Production [Doc. No. 201], as

allowed by Federal Rule of Civil Procedure 37(a)(5)(A). These fees and costs include,

without limitation, fees incurred (a) in seeking compliance with this Court’s prior order,

(b) in seeking production of documents sought in Plaintiff’s document requests served on

Defendant’s counsel, (c) efforts to meet and confer prior to bringing the motion to compel,

(d) preparing and serving the motion papers, (e) preparing for and attending the hearing on

the motion to compel, (f) preparing the proposed order, and (g) all related fees and expenses

incurred in bringing the present motion to compel. Plaintiff shall submit a declaration

detailing such fees and costs, and the Court will issue a separate order on the matter.

       8.     Defendant is admonished that failure to comply with this Order may result

in further sanctions, potentially including an order holding Defendant in contempt of Court.

See Fed. R. Civ. P. 37(b).


Dated: October 9, 2019                            s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              4
